UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam High Yield Advantage Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2008 Date of reporting period: February 29, 2008 Item 1. Schedule of Investments: Putnam High Yield Advantage Fund The fund's portfolio 2/29/08 (Unaudited) CORPORATE BONDS AND NOTES (81.2%)(a) Principal amount Value Advertising and Marketing Services (0.3%) Lamar Media Corp. company guaranty 7 1/4s, 2013 (S) $1,450,000 $1,402,875 Lamar Media Corp. sr. unsec. sub. notes Ser. C, 6 5/8s, 2015 565,000 519,800 Automotive (4.0%) Allison Transmission 144A company guaranty 11s, 2015 760,000 649,800 ArvinMeritor, Inc. sr. unsec. notes 8 1/8s, 2015 380,000 314,450 Dana Corp. notes 5.85s, 2015 (In default) (NON) 2,135,000 149,450 Ford Motor Co. notes 7.45s, 2031 1,445,000 986,213 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 3,200,000 2,949,046 Ford Motor Credit Co., LLC notes 7.8s, 2012 405,000 349,212 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 (S) 5,600,000 5,164,422 Ford Motor Credit Co., LLC sr. unsec. FRN 7.127s, 2012 625,000 508,774 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 1,970,000 1,832,737 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 1,345,000 1,275,414 General Motors Corp. debs. 9.4s, 2021 425,000 370,813 General Motors Corp. sr. unsec. unsub. notes 7.2s, 2011 7,195,000 6,511,475 Lear Corp. company guaranty 8 1/2s, 2013 265,000 239,163 Meritor Automotive, Inc. notes 6.8s, 2009 282,000 271,425 Tenneco Automotive, Inc. company guaranty 8 5/8s, 2014 (S) 1,810,000 1,773,800 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 105,000 111,431 Tenneco, Inc. 144A sr. unsec. notes 8 1/8s, 2015 170,000 170,425 UCI Holdco, Inc. sr. unsec. FRN 12.491s, 2013 (PIK) 2,164,583 1,915,656 Basic Materials (6.8%) AK Steel Corp. company guaranty 7 3/4s, 2012 2,225,000 2,241,688 Aleris International, Inc. company guaranty 10s, 2016 1,660,000 1,139,175 Aleris International, Inc. company guaranty 9s, 2014 (PIK) 1,620,000 1,206,900 Algoma Acquisition Corp. 144A unsec. notes 9 7/8s, 2015 (Canada) 675,000 543,375 Builders FirstSource, Inc. company guaranty sr. sec. FRN 7.315s, 2012 1,675,000 1,222,750 Century Aluminum Co. company guaranty 7 1/2s, 2014 1,135,000 1,078,250 Clondalkin Acquisition BV 144A company guaranty sr. sec. notes FRN 6.991s, 2013 (Netherlands) 1,165,000 956,756 Domtar Corp. company guaranty Ser. *, 7 7/8s, 2011 (Canada) 580,000 571,300 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. bonds 8 3/8s, 2017 4,070,000 4,298,938 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes FRN 8.394s, 2015 715,000 686,400 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 2,030,000 2,134,038 Georgia-Pacific Corp. debs. 9 1/2s, 2011 1,435,000 1,452,938 Georgia-Pacific Corp. 144A company guaranty 7 1/8s, 2017 140,000 130,200 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 2,007,000 2,107,350 Hercules, Inc. company guaranty 6 3/4s, 2029 1,630,000 1,515,900 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 1,600,000 1,656,000 Huntsman, LLC company guaranty 11 5/8s, 2010 3,000 3,180 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 540,000 503,550 MacDermid, Inc. 144A sr. sub. notes 9 1/2s, 2017 870,000 765,600 Metals USA, Inc. sec. notes 11 1/8s, 2015 1,085,000 1,071,438 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 3,805,000 3,405,475 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 1,115,000 1,198,625 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 670,000 711,875 NewPage Corp. company guaranty 10s, 2012 840,000 842,100 NewPage Corp. sec. notes 10s, 2012 905,000 907,263 NewPage Holding Corp. sr. notes FRN 11.818s, 2013 (PIK) 534,266 446,112 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 1,670,000 1,398,625 Novelis, Inc. company guaranty 7 1/4s, 2015 2,520,000 2,268,000 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 965,000 1,308,258 Smurfit-Stone Container Enterprises, Inc. sr. unsec. unsub. notes 8s, 2017 $1,240,000 1,097,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,900,000 2,834,750 Tube City IMS Corp. company guaranty 9 3/4s, 2015 1,530,000 1,350,225 Ucar Finance, Inc. company guaranty 10 1/4s, 2012 38,000 39,235 Verso Paper Holdings, LLC/ Verso Paper, Inc. company guaranty 11 3/8s, 2016 855,000 773,775 Broadcasting (2.3%) Clear Channel Communications, Inc. sr. unsec 5 1/2s, 2014 285,000 188,100 DirecTV Holdings, LLC company guaranty 6 3/8s, 2015 3,180,000 2,949,450 Echostar DBS Corp. company guaranty 7 1/8s, 2016 125,000 122,813 Echostar DBS Corp. company guaranty 7s, 2013 1,495,000 1,472,575 Echostar DBS Corp. company guaranty 6 5/8s, 2014 270,000 259,875 Echostar DBS Corp. sr. notes 6 3/8s, 2011 4,585,000 4,516,225 Ion Media Networks, Inc. 144A sr. sec. notes 10.508s, 2013 995,000 767,394 Ion Media Networks, Inc. 144A sr. sec. notes 7.508s, 2012 1,175,000 975,250 Sinclair Broadcast Group, Inc. company guaranty 8s, 2012 60,000 61,200 Sirius Satellite Radio, Inc. sr. unsec. notes 9 5/8s, 2013 2,060,000 1,699,500 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015 (PIK) 1,080,000 745,200 Young Broadcasting, Inc. company guaranty 10s, 2011 1,142,000 787,980 Young Broadcasting, Inc. sr. sub. notes 8 3/4s, 2014 395,000 266,625 Building Materials (0.7%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 610,000 603,900 NTK Holdings, Inc. sr. disc. notes zero %, 2014 1,765,000 935,450 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 715,000 682,825 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 2,955,000 2,290,125 Cable Television (2.3%) Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 710,000 631,900 Cablevision Systems Corp. sr. notes Ser. B, 8s, 2012 655,000 630,438 CCH I Holdings, LLC company guaranty 12 1/8s, 2015 25,000 12,750 CCH I, LLC sec. notes 11s, 2015 6,119,000 4,252,705 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 1,160,000 1,061,400 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 3,565,000 3,235,238 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 2,210,000 2,132,650 CSC Holdings, Inc. sr. notes Ser. B, 7 5/8s, 2011 420,000 417,375 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/2s, 2013 450,000 393,750 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 820,000 688,800 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 1,730,000 1,773,250 Capital Goods (7.4%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 1,935,000 1,891,463 Allied Waste North America, Inc. sec. notes 6 1/2s, 2010 955,000 943,063 Baldor Electric Co. company guaranty 8 5/8s, 2017 (S) 520,000 509,600 BBC Holding Corp. sr. notes 8 7/8s, 2014 2,040,000 1,800,300 Berry Plastics Holding Corp. company guaranty 10 1/4s, 2016 955,000 754,450 Blount, Inc. sr. sub. notes 8 7/8s, 2012 1,125,000 1,094,063 Bombardier, Inc. 144A sr. notes 8s, 2014 (Canada) 1,525,000 1,566,938 Bombardier, Inc. 144A sr. unsec. notes FRN 7.465s, 2013 (Canada) EUR 930,000 1,356,870 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $1,390,000 1,407,375 General Cable Corp. company guaranty sr. unsec. notes FRN 7.104s, 2015 1,675,000 1,440,500 Greenbrier Cos., Inc. company guaranty 8 3/8s, 2015 1,475,000 1,406,781 Hawker Beechcraft Acquisition Co., LLC sr. sub. notes 9 3/4s, 2017 1,300,000 1,290,250 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 7/8s, 2015 (PIK) 1,070,000 1,091,400 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 310,000 316,975 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 2,520,000 2,425,500 L-3 Communications Corp. company guaranty 6 1/8s, 2013 1,570,000 1,554,300 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 2,460,000 2,441,550 L-3 Communications Corp. sr. sub. notes 5 7/8s, 2015 575,000 559,188 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 3,605,000 4,017,354 Manitowoc Co., Inc. (The) sr. notes 7 1/8s, 2013 1,855,000 1,803,988 Milacron Escrow Corp. sec. notes 11 1/2s, 2011 1,350,000 1,012,500 Mueller Water Products, Inc. company guaranty 7 3/8s, 2017 770,000 669,900 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 995,000 1,375,379 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 $3,635,000 3,271,500 Ryerson Tull, Inc. 144A sec. notes 12s, 2015 570,000 535,800 SPX Corp. sr. notes 7 5/8s, 2014 785,000 808,550 TD Funding Corp. company guaranty 7 3/4s, 2014 2,190,000 2,179,050 Tekni-Plex, Inc. sec. notes 10 7/8s, 2012 2,525,000 2,644,938 Terex Corp. company guaranty 7 3/8s, 2014 1,095,000 1,086,788 Terex Corp. sr. sub. notes 8s, 2017 390,000 390,000 Titan International, Inc. company guaranty 8s, 2012 2,890,000 2,788,850 WCA Waste Corp. company guaranty 9 1/4s, 2014 1,230,000 1,223,850 Coal (1.5%) Arch Western Finance, LLC sr. notes 6 3/4s, 2013 3,670,000 3,614,950 Massey Energy Co. sr. notes 6 5/8s, 2010 2,545,000 2,532,275 Peabody Energy Corp. company guaranty 7 3/8s, 2016 3,540,000 3,663,900 Communication Services (6.8%) American Tower Corp. sr. notes 7 1/2s, 2012 1,020,000 1,048,050 American Tower Corp. 144A sr. notes 7s, 2017 705,000 703,238 BCM Ireland Finance Ltd. 144A FRN 9.506s, 2016 (Cayman Islands) EUR 630,000 784,715 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 $845,000 853,450 Centennial Communications Corp. sr. notes 10s, 2013 685,000 661,025 Centennial Communications Corp. sr. unsec. notes FRN 10.479s, 2013 420,000 386,400 Cincinnati Bell, Inc. company guaranty 7s, 2015 885,000 831,900 Citizens Communications Co. notes 9 1/4s, 2011 1,465,000 1,541,913 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 2,565,000 2,282,850 Cricket Communications, Inc. 144A company guaranty 9 3/8s, 2014 245,000 218,050 Digicel Group, Ltd. 144A sr. notes 8 7/8s, 2015 (Jamaica) 1,650,000 1,443,750 Digicel, Ltd. 144A sr. notes 9 1/4s, 2012 (Jamaica) 1,375,000 1,381,875 Hawaiian Telcom Communications, Inc. company guaranty Ser. B, 9 3/4s, 2013 10,000 8,300 Inmarsat Finance PLC company guaranty stepped-coupon zero % (10 3/8s, 11/15/08), 2012 (United Kingdom) (STP) 2,646,000 2,560,005 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 3,955,000 3,974,775 Intelsat Intermediate Holding Co., Ltd. company guaranty stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda) (STP) 690,000 577,875 iPCS, Inc. company guaranty sr. sec. notes FRN 5.364s, 2013 680,000 544,000 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 1,995,000 1,615,950 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 1,070,000 810,525 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 3,035,000 2,670,800 Nordic Telephone Co. Holdings ApS 144A sr. notes 8 7/8s, 2016 (Denmark) 380,000 374,300 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 695,000 644,613 PanAmSat Corp. company guaranty 9s, 2014 735,000 735,000 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 2,650,000 2,577,125 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,135,000 1,021,500 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 2,720,000 2,839,000 Rural Cellular Corp. sr. unsec. sub. notes FRN 8.124s, 2013 935,000 939,675 Rural Cellular Corp. sr. unsec. notes 9 7/8s, 2010 665,000 683,288 Rural Cellular Corp. sr. unsec. sub. FRN 8.989s, 2012 545,000 550,450 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 1,330,000 1,270,150 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 820,000 820,000 West Corp. company guaranty 11s, 2016 520,000 435,500 West Corp. company guaranty 9 1/2s, 2014 960,000 840,000 Wind Aquisition Fin. SA notes 9 3/4s, 2015 (Netherlands) EUR 750,000 1,123,870 Windstream Corp. company guaranty 8 5/8s, 2016 $2,880,000 2,930,400 Windstream Corp. company guaranty 8 1/8s, 2013 1,530,000 1,526,175 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 2,625,000 2,533,125 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 2,205,000 1,841,175 Consumer Goods (1.7%) Church & Dwight Co., Inc. company guaranty 6s, 2012 1,805,000 1,746,338 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 2,385,000 2,289,600 Jarden Corp. company guaranty 7 1/2s, 2017 2,150,000 1,883,938 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 2,233,000 2,210,670 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes stepped-coupon 11 1/2s (12, 10/2/08) 2013 (STP) (PIK) 1,370,000 1,099,425 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 2,490,000 1,624,725 Consumer Services (0.2%) United Rentals NA, Inc. sr. sub. notes 7s, 2014 1,555,000 Energy (3.4%) CHC Helicopter Corp. sr. sub. notes 7 3/8s, 2014 (Canada) 3,185,000 3,161,113 Complete Production Services, Inc. company guaranty 8s, 2016 2,535,000 2,436,769 Dresser-Rand Group, Inc. company guaranty 7 3/8s, 2014 285,000 278,588 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,070,000 2,070,000 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 955,000 897,700 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 (S) 3,280,000 3,181,600 Key Energy Services, Inc. 144A sr. notes 8 3/8s, 2014 925,000 927,313 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,455,000 1,396,800 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 1,333,042 1,432,869 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 1,350,000 1,430,888 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 3,300,000 3,432,000 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 1,820,000 1,419,600 Entertainment (1.4%) AMC Entertainment, Inc. company guaranty 11s, 2016 1,061,000 997,340 Avis Budget Car Rental, LLC company guaranty 7 3/4s, 2016 1,475,000 1,231,625 Avis Budget Car Rental, LLC company guaranty 7 5/8s, 2014 965,000 839,550 Cinemark, Inc. sr. disc. notes stepped-coupon zero % (9 3/4s, 3/15/09), 2014 (STP) 1,755,000 1,597,050 Hertz Corp. company guaranty 8 7/8s, 2014 1,940,000 1,847,850 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,840,000 1,343,200 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 245,000 240,713 Universal City Florida Holding Co. sr. unsec. notes FRN 7.989s, 2010 950,000 913,188 Financial (3.7%) E*Trade Financial Corp. sr. unsec. notes 8s, 2011 1,465,000 1,270,888 Finova Group, Inc. notes 7 1/2s, 2009 (In default) (NON) 2,843,484 454,957 GMAC, LLC sr. unsec. unsub. notes FRN 7.324s, 2014 611,000 458,650 GMAC, LLC sr. unsec. unsub. notes 7 3/4s, 2010 (S) 5,565,000 5,031,801 GMAC, LLC sr. unsec. unsub. notes 7s, 2012 605,000 490,412 GMAC, LLC sr. unsec. unsub. notes 6 7/8s, 2012 (S) 5,980,000 4,773,284 GMAC, LLC sr. unsec. unsub. notes 6 3/4s, 2014 4,524,000 3,407,513 GMAC, LLC sr. unsec. unsub. notes 6 5/8s, 2012 1,600,000 1,281,249 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 320,000 252,800 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 445,000 329,300 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 510,000 513,825 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,230,000 1,183,875 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 1,000,000 908,750 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 (R) 4,515,000 3,205,650 USI Holdings Corp. 144A sr. unsec. notes FRN 6.94s, 2014 290,000 226,563 Food (0.9%) Archibald Candy Corp. company guaranty 10s, 2008 (In default) (NON)(F) 424,297 6,233 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 290,000 260,275 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,665,000 1,448,550 Dean Foods Co. company guaranty 7s, 2016 1,220,000 1,067,500 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 2,625,000 2,664,375 Pinnacle Foods Finance LLC sr. sub. notes 10 5/8s, 2017 885,000 688,088 Gaming & Lottery (3.3%) Boyd Gaming Corp. sr. sub. notes 7 3/4s, 2012 545,000 502,763 Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 2,110,000 1,719,650 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,020,000 841,500 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 25,000 17,063 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 1,995,000 1,775,550 MGM Mirage, Inc. company guaranty 8 1/2s, 2010 (S) 1,670,000 1,726,363 MGM Mirage, Inc. company guaranty 6s, 2009 3,320,000 3,303,400 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 1,667,000 1,583,650 Pinnacle Entertainment, Inc. 144A sr. sub. notes 7 1/2s, 2015 1,890,000 1,455,300 Station Casinos, Inc. sr. notes 6s, 2012 2,740,000 2,315,300 Tropicana Entertainment, LLC sr. sub. notes 9 5/8s, 2014 1,320,000 633,600 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 4,500,000 3,127,500 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. 6 5/8s, 2014 2,310,000 2,217,600 Health Care (7.5%) Accellent, Inc. company guaranty 10 1/2s, 2013 1,810,000 1,429,900 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 3,195,000 3,135,094 DaVita, Inc. company guaranty 6 5/8s, 2013 1,605,000 1,572,900 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 2,245,000 2,127,138 HCA, Inc. company guaranty sr. sec. notes 9 5/8s, 2016 (PIK) 2,730,000 2,818,725 HCA, Inc. sr. sec. notes 9 1/4s, 2016 3,860,000 3,956,500 HCA, Inc. sr. sec. notes 9 1/8s, 2014 2,120,000 2,162,400 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 930,000 916,050 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 2,065,000 1,724,275 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 205,000 202,438 Omnicare, Inc. company guaranty 6 3/4s, 2013 185,000 164,650 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 514,000 449,750 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 1,790,000 1,772,100 Select Medical Corp. company guaranty 7 5/8s, 2015 2,070,000 1,697,400 Service Corporation International debs. 7 7/8s, 2013 1,185,000 1,180,741 Service Corporation International sr. notes 7s, 2017 740,000 734,450 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 2,650,000 2,636,750 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 3,010,000 2,829,400 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 1,325,000 1,275,313 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,540,000 1,170,400 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 535,000 433,350 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 2,560,000 2,220,800 Tenet Healthcare Corp. sr. unsec. unsub. notes 6 3/8s, 2011 2,565,000 2,298,881 US Oncology, Inc. company guaranty 9s, 2012 2,335,000 2,323,325 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 2,551,000 2,436,205 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 2,230,000 2,386,100 Ventas Realty LP/Capital Corp. company guaranty 6 3/4s, 2010 (R) 865,000 871,488 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 (R) 690,000 686,550 Ventas Realty LP/Capital Corp. sr. notes 6 1/2s, 2016 (R) 850,000 828,750 Homebuilding (0.5%) K. Hovnanian Enterprises, Inc. sr. notes 8 5/8s, 2017 165,000 131,175 Meritage Homes Corp. company guaranty 6 1/4s, 2015 (S) 1,955,000 1,466,250 Meritage Homes Corp. sr. notes 7s, 2014 245,000 183,750 Standard Pacific Corp. sr. unsec. notes 6 1/2s, 2008 1,475,000 1,393,875 Household Furniture and Appliances (0.1%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 (S) 945,000 Lodging/Tourism (0.8%) FelCor Lodging LP company guaranty 8 1/2s, 2011 (R) 955,000 957,388 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 (R) 450,000 426,375 Host Marriott LP sr. notes Ser. M, 7s, 2012 (R) 2,955,000 2,881,125 Seminole Hard Rock Entertainment, Inc. 144A sr. sec. notes FRN 7.491s, 2014 1,100,000 847,000 Media (2.3%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 1,490,000 1,370,800 Affinion Group, Inc. company guaranty 10 1/8s, 2013 2,225,000 2,180,500 Affinity Group, Inc. sr. sub. notes 9s, 2012 2,000,000 1,800,000 Idearc, Inc. company guaranty 8s, 2016 4,145,000 2,445,550 Liberty Media, LLC sr. notes 5.7s, 2013 310,000 277,197 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 845,000 859,216 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 1,700,000 1,640,500 Nielsen Finance LLC/Nielsen Finance Co. company guaranty stepped-coupon zero % (12 1/2s, 8/1/11), 2016 (STP) 3,670,000 2,330,450 R.H. Donnelley Corp. sr. disc. notes Ser. A-1, 6 7/8s, 2013 205,000 120,950 R.H. Donnelley Corp. sr. disc. notes Ser. A-2, 6 7/8s, 2013 1,545,000 911,550 R.H. Donnelley Corp. sr. unsec. unsub. notes 8 7/8s, 2017 1,045,000 611,325 R.H. Donnelley Corp. sr. unsec. notes 6 7/8s, 2013 620,000 365,800 Oil & Gas (6.6%) Chaparral Energy, Inc. company guaranty 8 1/2s, 2015 444,000 377,400 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,980,000 1,692,900 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 220,000 211,200 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 3,385,000 3,478,088 Chesapeake Energy Corp. sr. notes 7s, 2014 1,125,000 1,127,813 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 3,215,000 2,989,950 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 1,775,000 1,650,750 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 1,055,000 1,044,450 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,525,000 1,540,250 Encore Acquisition Co. sr. sub. notes 6 1/4s, 2014 880,000 818,400 Encore Acquisition Co. sr. sub. notes 6s, 2015 2,130,000 1,911,675 EXCO Resources, Inc. company guaranty 7 1/4s, 2011 1,920,000 1,848,000 Forest Oil Corp. sr. notes 8s, 2011 2,365,000 2,459,600 Harvest Operations Corp. sr. notes 7 7/8s, 2011 (Canada) 2,350,000 2,138,500 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 9s, 2016 770,000 770,000 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 300,000 292,875 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2014 2,095,000 2,053,100 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 3,855,000 3,932,100 Petroleum Development Corp. 144A sr. unsec. notes 12s, 2018 760,000 765,700 Petroplus Finance, Ltd. company guaranty 6 3/4s, 2014 (Bermuda) 1,695,000 1,538,213 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 365,000 364,088 Plains Exploration & Production Co. company guaranty 7s, 2017 1,910,000 1,833,600 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 1,370,000 1,311,775 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,290,000 1,264,200 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 2,710,000 2,513,525 Whiting Petroleum Corp. company guaranty 7s, 2014 2,530,000 2,517,350 Publishing (1.2%) American Media, Inc. company guaranty 8 7/8s, 2011 305,000 208,163 American Media, Inc. company guaranty Ser. B, 10 1/4s, 2009 2,120,000 1,452,200 American Media, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2011 11,090 7,569 American Media, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/4s, 2009 77,083 52,802 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) 1,196,600 1,124,804 Cenveo Corp., sr. sub. notes 7 7/8s, 2013 700,000 596,750 Dex Media, Inc. disc. notes stepped-coupon zero % (9s, 11/15/08), 2013 (STP) 935,000 673,200 Dex Media, Inc. notes 8s, 2013 545,000 386,950 Quebecor Media sr. unsec. notes 7 3/4s, 2016 (Canada) 360,000 330,300 Reader's Digest Association, Inc. (The) 144A sr. sub. notes 9s, 2017 1,750,000 1,260,000 Vertis, Inc. company guaranty 9 3/4s, 2009 500,000 410,000 Vertis, Inc. company guaranty Ser. B, 10 7/8s, 2009 2,575,000 901,250 Vertis, Inc. 144A unsec. sub. notes 13 1/2s, 2009 880,000 114,400 Restaurants (0.1%) Buffets, Inc. company guaranty 12 1/2s, 2014 (In default) (NON) 660,000 16,500 OSI Restaurant Partners, Inc. 144A sr. notes 10s, 2015 720,000 439,200 Retail (2.0%) Asbury Automotive Group, Inc. sr. sub. notes 8s, 2014 1,925,000 1,665,125 Autonation, Inc. company guaranty 7s, 2014 380,000 345,800 Autonation, Inc. company guaranty sr. unsec. notes FRN 6.258s, 2013 590,000 483,800 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,105,000 740,350 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 55,000 32,450 Harry & David Holdings, Inc. company guaranty 9s, 2013 1,355,000 1,192,400 Harry & David Holdings, Inc. company guaranty sr. unsec. notes FRN 10.124s, 2012 385,000 358,050 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 2,095,000 1,733,613 Michaels Stores, Inc. company guaranty 10s, 2014 470,000 410,663 Neiman-Marcus Group, Inc. company guaranty 9s, 2015 1,595,000 1,587,025 Rite Aid Corp. company guaranty 9 1/2s, 2017 125,000 95,625 Rite Aid Corp. company guaranty 9 3/8s, 2015 1,570,000 1,216,750 Rite Aid Corp. company guaranty 7 1/2s, 2015 1,325,000 1,189,188 Rite Aid Corp. sec. notes 8 1/8s, 2010 270,000 260,550 Rite Aid Corp. sec. notes 7 1/2s, 2017 180,000 157,500 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,690,000 1,444,950 Technology (5.5%) Activant Solutions, Inc. company guaranty 9 1/2s, 2016 985,000 817,550 Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 1,498,000 1,258,320 Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 2,245,000 2,087,850 Avago Technologies Finance company guaranty 11 7/8s, 2015 (Singapore) 390,000 404,625 Avago Technologies Finance company guaranty 10 1/8s, 2013 (Singapore) 395,000 416,725 Avago Technologies Finance company guaranty FRN 8.576s, 2013 (Singapore) 7,000 6,948 Celestica, Inc. sr. sub. notes 7 7/8s, 2011 (Canada) 750,000 733,125 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 905,000 855,225 Ceridian Corp. 144A sr. unsec. notes 11 1/4s, 2015 1,415,000 1,160,300 Compucom Systems, Inc. sr. sub. notes 12 1/2s, 2015 570,000 532,950 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 9 1/8s, 2014 (PIK) 1,970,000 1,497,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 (S) 3,305,000 2,693,575 Freescale Semiconductor, Inc. sr. sec. notes 10 1/8s, 2016 (S) 1,970,000 1,398,700 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 670,000 701,825 Iron Mountain, Inc. company guaranty 8 5/8s, 2013 1,930,000 1,949,300 Iron Mountain, Inc. sr. sub. notes 8 1/4s, 2011 175,000 175,000 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 1,385,000 1,038,750 Lucent Technologies, Inc. notes 5 1/2s, 2008 520,000 516,750 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) 1,235,000 981,825 Nortel Networks, Ltd. company guaranty sr. unsec. notes FRN 8.508s, 2011 (Canada) 1,770,000 1,531,050 Nortel Netwroks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) 575,000 540,500 NXP BV/NXP Funding, LLC company guaranty sr. sec. notes FRN 7.008s, 2013 (Netherlands) 1,660,000 1,340,450 NXP BV/NXP Funding, LLC sec. notes 7 7/8s, 2014 (Netherlands) 2,772,000 2,522,520 Open Solutions, Inc. 144A sr. sub. notes 9 3/4s, 2015 1,140,000 900,600 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 (Cayman Islands) 940,000 917,365 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,646,000 1,637,770 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 4,228,000 4,259,710 Travelport LLC company guaranty 11 7/8s, 2016 495,000 418,275 Travelport LLC company guaranty 9 7/8s, 2014 1,360,000 1,196,800 Unisys Corp. sr. unsec. unsub. notes 8s, 2012 1,395,000 1,206,675 Textiles (1.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 8.204s, 2014 2,630,000 2,314,400 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 3,140,000 3,116,450 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 1,490,000 1,419,225 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 1,740,000 1,670,400 Tire & Rubber (%) Goodyear Tire & Rubber Co. (The) sr. notes 9s, 2015 100,000 Utilities & Power (5.9%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 (S) 670,000 683,400 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 1,904,000 1,992,060 CMS Energy Corp. sr. notes 8 1/2s, 2011 490,000 527,234 CMS Energy Corp. sr. notes 7 3/4s, 2010 740,000 785,759 Colorado Interstate Gas Co. debs. 6.85s, 2037 1,430,000 1,384,088 Colorado Interstate Gas Co. sr. notes 5.95s, 2015 129,000 129,879 Dynegy-Roseton Danskamme company guaranty Ser. A, 7.27s, 2010 1,184,784 1,187,746 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 2,180,000 2,180,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 755,000 777,650 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 885,000 907,125 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,370,000 1,342,600 Edison Mission Energy sr. unsec. notes 7s, 2017 1,015,000 997,238 El Paso Natural Gas Co. debs. 8 5/8s, 2022 765,000 869,572 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 2,200,000 2,147,750 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,440,000 1,454,400 Mirant North America, LLC company guaranty 7 3/8s, 2013 2,440,000 2,449,150 NRG Energy, Inc. company guaranty 7 3/8s, 2017 935,000 904,613 NRG Energy, Inc. sr. notes 7 3/8s, 2016 5,065,000 4,881,394 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 940,000 1,019,900 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 485,000 508,310 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 1,630,000 1,733,309 Teco Finance, Inc. sr. unsec. unsub. notes 7s, 2012 1,165,000 1,256,239 Teco Finance, Inc. sr. unsec. unsub. notes 7.2s, 2011 680,000 727,367 Teco Finance, Inc. sr. unsec. unsub. notes 6 3/4s, 2015 140,000 143,731 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 305,000 302,964 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 610,000 676,414 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 1,055,000 1,078,738 Utilicorp United, Inc. sr. unsec. notes 9.95s, 2011 68,000 72,283 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,225,000 1,321,469 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 2,170,000 2,321,900 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 700,000 715,750 Williams Partners LP/ Williams Partners Finance Corp. sr. unsec. notes 7 1/4s, 2017 705,000 710,288 Total corporate bonds and notes (cost $576,624,309) SENIOR LOANS (8.6%)(a)(c) Principal amount Value Automotive (0.3%) Allison Transmission bank term loan FRN Ser. B, 6.624s, 2014 $1,246,875 $1,097,597 Dana Corp. bank term loan FRN 6.88s, 2015 925,000 847,146 Basic Materials (0.8%) Domtar Corp. bank term loan FRN 4.491s, 2014 (Canada) 1,585,174 1,474,211 Georgia-Pacific, LLC bank term loan FRN Ser. B, 6.866s, 2013 2,191,693 2,016,724 Huntsman International, LLC bank term loan FRN Ser. B, 5.035s, 2012 361,524 342,846 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.356s, 2014 (United Kingdom) 217,778 191,699 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 7.856s, 2015 (United Kingdom) 217,778 191,699 NewPage Holding Corp. bank term loan FRN 8.688s, 2014 475,000 460,552 Rockwood Specialties Group, Inc. bank term loan FRN Ser. E, 4.744s, 2012 439,103 411,293 Broadcasting (0.2%) Univision Communications, Inc. bank term loan FRN Ser. B, 5.49s, 2014 1,546,309 1,293,844 Univision Communications, Inc. bank term loan FRN Ser. DD, 7.61s, 2014 (U) 53,691 44,925 Young Broadcasting, Inc. bank term loan FRN Ser. B, 5.696s, 2012 79,230 70,317 Cable Television (0.1%) Cablevision Systems Corp. bank term loan FRN 6.896s, 2013 835,747 Capital Goods (0.4%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 4.73s, 2014 11,756 10,842 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 6.83s, 2014 137,896 127,166 Sequa Corp. bank term loan FRN 8.08s, 2014 850,000 798,469 Wesco Aircraft Hardware Corp. bank term loan FRN 10.58s, 2014 1,275,000 1,204,875 Wesco Aircraft Hardware Corp. bank term loan FRN 7.08s, 2013 389,000 363,391 Communication Services (0.1%) Hawaiian Telcom Communications, Inc. bank term loan FRN Ser. C, 7.08s, 2014 600,239 483,692 Cricket Communications, Inc. bank term loan FRN Ser. B, 7.83s, 2013 32,000 30,498 Consumer Cyclicals (1.0%) Adesa, Inc. bank term loan FRN 7.08s, 2013 427,301 381,794 CCM Merger, Inc. bank term loan FRN Ser. B, 6.997s, 2012 658,313 569,440 GateHouse Media, Inc. bank term loan FRN Ser. B, 7.07s, 2014 822,935 582,638 GateHouse Media, Inc. bank term loan FRN Ser. DD, 6 1/2s, 2014 307,065 217,402 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/8s, 2014 238,636 205,227 Golden Nugget, Inc. bank term loan FRN Ser. DD, 1 3/4s, 2014 (U) 136,364 117,273 Landsource Communities/NWHL Investment bank term loan FRN 7.403s, 2013 408,208 278,907 Lear Corp bank term loan FRN 6.826s, 2013 1,543,328 1,413,110 Standard-Pacific Corp. bank term loan FRN Ser. B, 4.815s, 2013 440,000 357,133 Tribune Co. bank term loan FRN Ser. B, 7.91s, 2014 3,049,675 2,223,213 United Components, Inc. bank term loan FRN Ser. D, 5.164s, 2012 204,444 181,956 Consumer Staples (0.7%) Charter Communications, Inc. bank term loan FRN 5.26s, 2014 290,910 255,377 Citadel Communications bank term loan FRN Ser. B, 5.703s, 2014 760,000 569,050 Mediacom Communications Corp. bank term loan FRN Ser. C, 4.9s, 2015 1,369,996 1,179,909 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 7.483s, 2014 356,454 313,457 Rental Service Corp. bank term loan FRN 8.15s, 2013 2,010,000 1,711,013 Six Flags Theme Parks bank term loan FRN 5.374s, 2015 781,075 659,032 Energy (0.6%) Enterprise GP Holdings, LP bank term loan FRN 6.237s, 2014 280,000 270,200 Sandridge Energy bank term loan FRN 8 5/8s, 2015 2,825,000 2,726,125 Sandridge Energy bank term loan FRN 8.354s, 2014 675,000 610,875 Financial (0.6%) Nuveen Investments, Inc. bank term loan FRN Ser. B, 7.29s, 2014 460,000 425,213 Realogy Corp. bank term loan FRN 5.32s, 2013 255,383 213,564 Realogy Corp. bank term loan FRN Ser. B, 7.505s, 2013 948,567 793,239 Residential Capital, LLC bank term loan FRN 5.953s, 2008 3,180,000 2,728,440 Gaming & Lottery (0.1%) Isle of Capri Casinos, Inc. bank term loan FRN 6.58s, 2014 474,088 405,345 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 4 7/8s, 2014 142,941 122,215 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 6.58s, 2014 189,635 162,138 Health Care (1.2%) Community Health Systems, Inc. bank term loan FRN Ser. B, 7.331s, 2014 1,376,354 1,257,529 Community Health Systems, Inc. bank term loan FRN Ser. DD, 0 1/2s, 2014 (U) 70,808 64,695 Fenwal Controls of Japan, LTD. bank term loan FRN 7.331s, 2014 (Japan) 1,573,821 1,357,421 Fenwal Controls of Japan, LTD. bank term loan FRN Ser. DD, 0 1/2s, 2014 (Japan) (U) 264,286 227,947 Health Management Associates, Inc. bank term loan FRN 6.559s, 2014 1,797,617 1,544,827 Healthsouth Corp. bank term loan FRN Ser. B, 5.671s, 2013 728,091 667,619 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 8.494s, 2014 1,921,875 1,537,500 Mylan, Inc. bank term loan FRN Ser. B, 7.098s, 2014 710,000 684,953 Psychiatric Solutions, Inc. bank term loan FRN Ser. B, 6.173s, 2012 139,281 127,790 Media (0.1%) Idearc, Inc. bank term loan FRN Ser. B, 6.83s, 2014 1,074,573 Retail (0.2%) Claire's Stores, Inc. bank term loan FRN 6.472s, 2014 779,450 610,699 Michaels Stores, Inc. bank term loan FRN Ser. B, 5.432s, 2013 784,045 673,031 Technology (0.5%) Compucom Systems, Inc. bank term loan FRN 6.78s, 2014 972,563 860,718 First Data Corp. bank term loan FRN Ser. B1, 7.63s, 2014 922,688 836,826 First Data Corp. bank term loan FRN Ser. B3, 7.63s, 2014 922,688 836,878 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.455s, 2014 (Singapore) 228,223 211,867 Flextronics International, Ltd. bank term loan FRN Ser. B, 7.394s, 2014 (Singapore) 794,215 737,296 Tire & Rubber (0.4%) Goodyear Tire & Rubber Co. (The) bank term loan FRN 6.43s, 2010 2,460,000 Transportation (0.5%) Navistar Financial Corp. bank term loan FRN 5.957s, 2012 806,667 718,942 Navistar International Corp. bank term loan FRN 6.501s, 2012 2,218,333 1,977,090 UAL Corp. bank term loan FRN Ser. B, 6.529s, 2014 302,694 253,885 Utilities & Power (0.8%) Energy Future Holdings Corp. bank term loan FRN Ser. B2, 6.579s, 2014 2,473,800 2,256,311 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 6.583s, 2014 3,301,725 3,010,199 Total senior loans (cost $61,945,300) CONVERTIBLE BONDS AND NOTES (1.8%)(a) Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $822,000 $616,500 Chiquita Brands International cv. unsec. sr. notes 4 1/4s, 2016 665,000 768,906 Countrywide Financial Corp. cv. unsec. sr. FRN company guaranty 0.758s, 2037 770,000 681,450 DRS Technologies, Inc. 144A cv. unsec. notes 2s, 2026 2,570,000 2,839,850 International Coal Group, Inc. 144A cv. company guaranty 9s, 2012 1,303,000 1,693,539 Jazz Technologies, Inc. cv. company guaranty 8s, 2011 20,000 15,000 Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 995,000 726,350 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 1,298,000 1,126,015 Sinclair Broadcast Group, Inc. cv. sr. sub. notes stepped-coupon 4 7/8s (2s, 1/15/11) 2018 (STP) 1,060,000 979,175 Transocean, Inc. cv. sr. unsec. notes, Ser. C, 1 1/2s, 2037 940,000 1,050,450 Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 1,310,000 1,156,075 Total convertible bonds and notes (cost $11,400,435) COLLATERALIZED MORTGAGE OBLIGATIONS (0.5%)(a) Principal amount Value DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B5, 5.95s, 2031 $1,581,791 $1,249,283 GE Capital Commercial Mortgage Corp. 144A Ser. 00-1, Class G, 6.131s, 2033 1,025,000 849,131 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 (Canada) 1,000,000 590,000 Ser. 04-1A, Class K, 5.45s, 2040 (Canada) 365,000 197,100 Ser. 04-1A, Class L, 5.45s, 2040 (Canada) 165,000 80,850 Total collateralized mortgage obligations (cost $3,123,108) ASSET-BACKED SECURITIES (0.4%)(a) Principal amount Value Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) (F) (g) 3,901,050 $1,129,580 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) (F) (g) 6,684,836 1,765,505 Total asset-backed securities (cost $2,964,912) FOREIGN GOVERNMENT BONDS AND NOTES (0.2%)(a) (cost $1,331,342) Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds FRB 3.092s, 2012 $1,415,625 SHORT-TERM INVESTMENTS (7.0%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.80% to 4.48% and due dates ranging from March 3, 2008 to April 25, 2008 (d) $14,817,785 $14,796,630 Putnam Prime Money Market Fund (e) 30,725,228 30,725,228 Total short-term investments (cost $45,521,858) TOTAL INVESTMENTS Total investments (cost $702,911,264) (b) FORWARD CURRENCY CONTRACTS TO BUY at 2/29/08 (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Canadian Dollar $613,063 $603,193 4/16/08 $9,870 FORWARD CURRENCY CONTRACTS TO SELL at 2/29/08 (Unaudited) Aggregate Delivery Unrealized Value face value date (depreciation) Euro $6,690,996 $6,501,427 3/19/08 $(189,569) INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum appreciation Lehman Brothers Special Financing, Inc. $ 141,110,000 9/14/09 3 month USD-LIBOR-BBA 4.715% $6,232,729 CREDIT DEFAULT CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Fixed payments Unrealized Swap counterparty / Notional Termination received (paid) by appreciation/ Referenced debt* amount date fund per annum (depreciation) Bank of America, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 $440,000 12/20/08 550 bp $(64,566) Nalco, Co. 7.75%,11/15/11 930,000 9/20/12 350 bp (16,704) Bear Stearns Credit Products, Inc. Claire's Stores, 9 5/8%, 6/1/15 1,105,000 6/20/12 230 bp (37,064) Citibank, N.A. Abitibibowater Inc., 6 1/2%, 6/15/13 50,000 12/20/08 825 bp (52,550) Abitibibowater Inc., 6 1/2%, 6/15/13 365,000 12/20/08 725 bp (57,882) Abitibibowater Inc., 6 1/2%, 6/15/13 155,000 12/20/08 800 bp (55,018) Freescale Semiconductor, 8 7/8%, 12/15/14 405,000 9/20/12 495 bp (165,761) Sanmina-Sci Corp., 8 1/8%, 3/1/16 3/20/09 275 bp (2,104) Wind Acquisition 9 3/4%, 12/1/15 EUR 3/20/13 (495 bp) 7,698 Credit Suisse International Advanced Micro Devices, 7 3/4%, 11/1/12 $400,000 6/20/09 165 bp (40,724) Dynegy Holdings Inc., 6 7/8%, 4/1/11 720,000 6/20/17 297 bp (96,500) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15 440,000 3/20/09 600 bp (6,075) Deutsche Bank AG Nalco, Co. 7.75%, 11/15/11 960,000 12/20/12 363 bp (14,992) Goldman Sachs International Any one of the underlying securities in the basket of BB CMBS securities 550,000 (F) (a) 2.461% (263,520) General Motors Corp., 7 1/8%, 7/15/13 440,000 9/20/08 620 bp 23,581 General Motors Corp., 7 1/8%, 7/15/13 1,725,000 9/20/08 620 bp 4,990 Wind Acquisition 9 3/4%, 12/1/15 EUR 790,000 12/20/10 (340 bp) 20,904 Lehman Brothers Special Financing, Inc. Community Health Systems, 8 7/8%, 7/15/15 $340,000 12/20/12 360 bp (77,981) Jefferson Smurfit Corp., 7 1/2%, 6/1/13 720,000 3/20/13 645 bp (1,634) Harrahs Operating Co. Inc., 5 5/8%, 6/1/15 255,000 3/20/09 610 bp (3,709) HCA inc., T/L Bank Loan 153,000 3/20/09 225 bp (124) Sungard Data Systems, Inc., 9 1/8%, 8/15/13 370,000 9/20/12 395 bp (41,590) Wind Acquisition 9 3/4%, 12/1/15 EUR 530,000 12/20/10 (357 bp) 8,454 Merrill Lynch Capital Services, Inc. General Motors Corp., 7 1/8%, 7/15/13 $255,000 9/20/08 500 bp 5,615 Merrill Lynch International Dynegy Holdings Inc., 6 7/8%, 4/1/11 1,205,000 6/20/17 295 bp (103,802) Morgan Stanley Capital Services, Inc. Advanced Micro Devices, 7 3/4%, 11/1/12 1,075,000 6/20/09 190 bp (4,017) Aramark Services, Inc., 8.5%, 2/1/15 495,000 12/20/12 355 bp (63,336) Dynegy Holdings Inc., 6 7/8%, 4/1/11 1,485,000 6/20/12 225 bp (63,607) Jefferson Smurfit Corp, 7.5%, 6/1/13 780,000 9/20/12 445 bp (49,689) Nalco, Co. 7.75%, 11/15/11 440,000 3/20/13 460 bp (3,006) Nalco, Co. 7.75%, 11/15/11 660,000 9/20/12 330 bp (20,137) Oshkosh Truck Corp, T/L Bank Loan 720,000 6/20/12 114 bp (84,259) Total * Payments related to the reference debt are made upon a credit default event. (a) Terminating on the date on which the notional amount is reduced to zero or the date on which the assets securing the reference entity are liquidated. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. Key to holding's currency abbreviations EUR Euro NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $702,921,986, resulting in gross unrealized appreciation and depreciation of $5,427,326 and $63,980,647, respectively, or net unrealized depreciation of $58,553,321. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at February 29, 2008. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At February 29, 2008, the value of securities loaned amounted to $14,446,223. The fund received cash collateral of $14,796,630 which is pooled with collateral of other Putnam funds into 53 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $340,123 for the period ended February 29, 2008. During the period ended February 29, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $42,010,371 and $51,265,642, respectively. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. (g) The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at February 29, 2008. (U) These securities, in part or in entirety, represents unfunded loan commitments. As of February 29, 2008, the fund had unfunded loan commitments of $525,149, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Community Health Systems, Inc. Ser. DD $70,808 Fenwal Controls of Japan, LTD. Ser. DD (Japan) 264,286 Golden Nugget, Inc. Ser. DD 136,364 Univision Communications, Inc. Ser. DD 53,691 Totals $525,149 At February 29, 2008, liquid assets totaling $17,412,699 have been designated as collateral for open swap contracts and forward contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Bonds (FRB) and Floating Rate Notes (FRN) are the current interest rates at February 29, 2008. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Credit default contracts The fund may enter into credit default contracts where one party, the protection buyer, makes an upfront or periodic payment to a counterparty, the protection seller, in exchange for the right to receive a contingent payment. The maximum amount of the payment may equal the notional amount, at par, of the underlying index or security as a result of a related credit event. Payments are made upon a credit default event of the disclosed primary referenced obligation or all other equally ranked obligations of the reference entity. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made as a result of a credit event or termination of the contract are recognized, net of a proportional amount of the upfront payment, as realized gains or losses. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index, the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased comparable publicly traded securities or that the counterparty may default on its obligation to perform. Risks of loss may exceed amounts recognized on the statement of assets and liabilities. Credit default contracts outstanding at period end, if any, are listed after the funds portfolio. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of February 29, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ - $ - Level 2 $641,467,347 $4,733,921 Level 3 $2,901,318 $ - Total * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of February 29, 2008: Investments in Securities Other Financial Instruments* Balance as of 11/30/2007 $3,366,136 $ - Accrued discounts/premiums $ - $ - Realized gain (loss) $ - $ - Change in unrealized appreciation (depreciation) ($464,818) $ - Net purchases (sales) $ - $ - Transfers in and/or out of Level 3 $ - $ - Balance as of 2/29/2008 $2,901,318 $ - * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Advantage Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2008
